 

COMPLAINT HSER,

(for non-prisoner filers without lawyers)

109 DEC 2p AL: ug
_UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN ah & ORIES

 

(Full name of plaintiff(s)) |

(ine \sebnsan Sh

 

 

v. Case Number:
19-C-1 892

_ (to be supplied by Clerk of Court).

 

(Full name of. defendant(s))

 

 

 

 

 

 

A. PARTIES /
1. Plaintiff is a citizen of LL | ( (Ro IS and resides at
| Cat)
21:56 N - (Ca «i AT Aye: 74 Chicas aT)! 6065 7
(Address)

(If more than one plaintiff is filing, use another piece of paper.)

2. Defendant Chev Sy Sie ms S beaks £ Bonbrs

(Name)
is (if a person or private corporation) a citizen of __| | United Stofe Ss

Case 2:19-cv-01892-PP_ FildtPEP/s#tro Page 1 of 3 Document 1
 

 

1b | (State, if known)
and (if a person) resides at _| vel tive SD Bont Sent) R910 Y

(Address, if known)
and (if the defendant harmed you while doing the defendant's job) -

worked for__ “2 Dept fotos Cues Onily Ory 18 Bs Lice ah,

(Employer’s name and address, if known)

 

(If you need to list more defendants, use another piece of paper.)
B. | STATEMENT OF CLAIM

On the space provided on the following pages, tell:
1. Who violated your rights;

What each defendant did;

When they did it;

Where it happened; and

. Why rn did it, if you know.

A neil, |

tt

a eda fa spay
“pe lp fo

oe ON

 

 

 

 

 

 

othe. Crake. Comsa | Flac Hatebiahir

Case 2:19-cv-01892-PP Filé@mp}sintre Page 2 of 3 Document 1
 

 

_E. JURY DEMAND

I want a jury to hear my case.

ves (]-No

I declare under penalty of perjury that the foregoing is true and correct.

Complaint signed this NLaay of De Ctrmh tH 20 LY.

Respectfully Submitted,

 

Plaintiff's Telephone Number

 

Plaintiff’s Email Address

3150 Wellocine toxe * 2/4
Chicse oll GOLSS

(Mailing Address of Plaintiff)
(if more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE :

—~4 I DO request that I be allowed to file this complaint without paying the filing fee.
I have completed a Request to Proceed in District Court without Prepaying the
Filing Fee form and have attached it to the complaint.

[_] IDONOT request that I be allowed to file this complaint without prepaying the

filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

Case 2:19-cv-01892-PP Filéebmplainit® Page 3 of 3 Document 1
